For several reasons, I concur in the judgment. [4] (a) The plaintiff was entitled to recover as upon a building contract. If any part of the contract price was intended to cover architect's fees, for which the plaintiff would not be entitled to recover, the defendant should have pleaded and proved the facts constituting such defense. [5] (b) From the pleadings and the evidence contained in the contract itself, it may be taken as established that the plaintiff represented to defendant that he was an architect; that in truth he was not a *Page 697 
"certified architect", but that he did draw the plans and specifications referred to in the contract. But the damages which defendant claimed were limited (by her answer) to the amount shown by the "bill of particulars" contained in the answer. The items thereof all relate to alleged failures to perform the contract. None of them cover any element of damage caused by false representations which deceived the defendant and caused her to enter into the contract. The court did not err in refusing to receive evidence of a defense on the ground of fraud. (c) In regard to the numerous other assignments of error in rulings upon objections to evidence; I have not found that there are any errors of such importance as to have caused any change in the result of the action.
Houser, J., concurred.